COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Freddie Lee Walker v. Rissie Owens, et al.

Appellate case number:   01-15-00361-CV

Trial court case number: D-1-GN-14-001926

Trial court:             126th District Court of Travis County

        Appellant, Freddie Lee Walker, has filed a motion requesting (1) the Clerk of this Court
to provide him copies of a Civil Docketing Statement and (2) the Court to order the court
reporter to provide appellant with the reporter’s record from hearings of September 2, 2014, and
March 4, 2015. We grant the motion in part. The Clerk of this Court is directed to send to
appellant two copies of a Civil Docketing Statement, and a copy of the one-volume reporter’s
record of the September 2, 2014 hearing, filed on May 20, 2015. Rhonda Watson, court reporter
for the March 4, 2015 hearing, has notified the Clerk of this Court that she has provided
appellant a copy of the one-volume reporter’s record of the March 4, 2015 hearing, filed in the
Third Court of Appeals on March 24, 2015. We dismiss as moot appellant’s request to issue an
order directed to the court reporter.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: June 9, 2015